Citation Nr: 1019315	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  09-21 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to August 
1966.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted service connection 
for bilateral hearing loss and denied service connection for 
tinnitus.

In April 2010, the Veteran failed to appear, without 
explanation, for a Board hearing.  He has not requested that 
the hearing be rescheduled.  Therefore, his request for a 
hearing is considered withdrawn.  See 38 C.F.R. § 20.702(e) 
(2009).

The issue of entitlement to an initial compensable disability 
rating for bilateral hearing loss is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Tinnitus is etiologically related to service.


CONCLUSION OF LAW

Tinnitus was incurred in active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) defined VA's duty to assist a Veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  In view 
of the Board's favorable decision further notice or 
assistance is not required to aid the Veteran in 
substantiating the claim.



Legal Criteria

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires competent 
evidence of (1) a current disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
nexus between the claimed in-service disease or injury and 
the present disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) 
(table); see also Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 
(1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires 
that VA give "due consideration" to "all pertinent medical 
and lay evidence" in evaluating a claim for disability or 
death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed.Cir.2009).

"[L]ay evidence can be competent and sufficient to establish 
a diagnosis of a condition when (1) a layperson is competent 
to identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by 
contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

Analysis

The Veteran contends that he incurred tinnitus as a result of 
noise exposure in service.

Service treatment records show that the Veteran was treated 
for a right tympanic membrane perforation in July 1961.  
However, there were no complaints of tinnitus during service 
and the Veteran's separation examination in August 1966 is 
negative for any complaints or diagnosis of tinnitus.

During the aforementioned November 2007 VA audiology 
examination the examiner found bilateral hearing loss.  The 
Veteran reported constant ringing in both ears that began in 
the early 1980's.  He also reported noise exposure in the 
military and denied occupational or recreational noise 
exposure. 

The examiner opined that the Veteran's bilateral hearing loss 
and tinnitus were at least as likely as not caused by or a 
result of military service.  The examiner explained that he 
believed the Veteran's hearing loss was related to service 
because the whispered voice and spoken voice tests he was 
administered in service are known to be insensitive to high-
frequency hearing loss; acoustic trauma, such as that 
reported by the Veteran, is known to cause high-frequency 
hearing loss; and the only audiogram taken in service is of 
questionable validity.

During his January 2008 VA audiology examination, the Veteran 
again reported bilateral, constant tinnitus which had been 
present since the late 1970's or early 1980's and noise 
exposure in service.  The examiner opined that the Veteran's 
report of tinnitus beginning many years after his separation 
from the military indicates that it is less likely than not 
that the tinnitus began during his military duty.

It is not in dispute that the Veteran has current tinnitus.  
The question is whether the tinnitus is related to service.  
While the January 2008 examiner opined that the disability 
began after service, the Board's inquiry does not end there.  
Service connection is possible for a disability first 
identified after service.  38 C.F.R. § 3.303(d).  The January 
2008 examiner did not provide an opinion as to whether the 
tinnitus identified after service was related to a disease or 
injury in service.

The November 2007 opinion, while not entirely clear, 
associates the tinnitus together with the hearing loss and 
links both to service.  The examiner considered an accurate 
history in providing this opinion.  There is no medical 
opinion, including that of the January 2008 examiner, to the 
contrary.

Resolving reasonable doubt in the Veteran's favor, service 
connection for tinnitus is granted.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER

Service connection for tinnitus is granted.


REMAND

With regard to the claim for an initial compensable 
disability rating for service-connected bilateral hearing 
loss, the Board finds that the medical evidence is inadequate 
for rating purposes.  The Veteran was afforded VA audiology 
examinations in connection with his claim in November 2007 
and January 2008.  While the examiners provided audiometric 
findings, they did not comment on the functional effects 
caused by the hearing disability.  In addition to dictating 
objective test results, a VA audiologist must fully describe 
the functional effects caused by a hearing disability in the 
final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007) 
(interpreting 38 C.F.R. §§ 4.10, 4.85(a) (2009)).  Another 
examination is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
audiological examination to determine the 
severity of his service-connected 
bilateral hearing loss.  The claims file 
must be made available to the examiner 
and all indicated studies should be 
performed.  The examiner is specifically 
requested to fully describe the 
functional effects caused by the 
Veteran's hearing disability pursuant to 
the decision in Martinak.

2.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  Thereafter, the case should be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


